Title: To Alexander Hamilton from Tobias Lear, 18 July 1793
From: Lear, Tobias
To: Hamilton, Alexander



United States July 18th. 1793.

By the President’s command T. Lear has the honor to inform the Secretary of the Treasury, that the President having duly considered the Representation of the Commissioner of the Revenue and the other documents relative to the compensations of the Keepers of the Light Houses, which were put into his hands by the Secretary, Approves of the Alterations of certain compensations as suggested by the Secretary, vizt.
1st. For the Keeper of the Light House on




Thatchers Island
pr. Annum
266 ⅔ drs


2
do
Boston Bay

266 ⅔


3
do
Plymouth

200


4
do
Portland Head

160


5
do
Cananicut

160


6
do
New London

120


7
do
Sandy Hook

266.⅔


to commence from the 1st day of the present Month.

The President thinks it proper that the Keeper of the Light-House at Portsmouth be informed, that he must reside on the spot where the Light House is, if he continues in that office, and that he will not be permitted to employ a deputy to take care of the Light House, unless upon some special occasion.

Tobias LearSecretary to the Presidentof the United States
